DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-7) in the reply filed on May 23, 2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS documents submitted on August 31, 2020, January 26, 2022, and May 16, 2022 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2019/0148439A1, hereinafter referred to as ‘Shin’).
As to claim 1, Shin teaches an image sensor device in figure 2A, which comprises: 
a substrate (110) including a first surface and a second surface (110B and 110F), the substrate being configured to have first conductive impurities (see paragraph 0032; the substrate can be, for example, an n-type bulk substrate with a p-type epitaxial layer grown on top); 
5a pad (150) disposed at the first surface of the substrate (110B); and 
an impurity area formed in the substrate to overlap with the pad in a first direction, the impurity area being configured to have second conductive impurities (see paragraph 0032).

As to claim 2, Shin teaches a conductive film (152) disposed at the first surface (110B) of the substrate to cover a top surface of the substrate (110) at a lower portion of the pad (150).

As to claim 3, Shin teaches the conductive film (152) is formed to be larger than the pad (150) in a first direction (See figure 2A).

As to claim 4, Shin teaches wherein the conductive film (152) is formed in a trench (150T) exposing a plurality of areas of the 20substrate (110).

As to claim 5, Shin teaches the pad (150) is formed along a top surface and a side surface of the conductive film (152), see figure 2A.

As to claim 6, Shin teaches a through silicon via (140) disposed at one side of the substrate (110) and 5being configured to penetrate the substrate in the first direction, see figure 2A.

As to claim 7, Shin teaches the through silicon via (140) is electrically coupled to the pad (150) through the conductive film (152), see figure 2A.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812